Citation Nr: 1622227	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968, and from November 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before a Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who held that hearing was not available to participate in the adjudication of the appeal; the Veteran was informed of that fact and of his right to another hearing in an October 2014 letter.  The Veteran responded that he did not wish to have another hearing.  

This case was initially before the Board in July 2012, when the Board reopened the service connection claim for a lumbar spine disorder and remanded that claim for further development.  The case was returned to the Board in April 2014, at which time it was again remanded for further development.  The case again returned to the Board in August 2015, at which time the Board denied service connection for a lumbar spine disorder.  

The Veteran timely appealed that August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), and remanded the matter to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the April 2016 Joint Motion, the Parties agreed that the June 2014 examiner failed to address the Veteran's lay statements regarding in-service complaints and treatment for his lumbar spine, as well as statements of continuous symptoms present after discharge from service, in the August 2014 addendum opinion.  Contemplation of those statements was particularly requested in the Board's April 2014 remand order.  

The Board therefore finds that a remand is necessary at this time in order to obtain another VA examination and medical opinion of the Veteran's lumbar spine disorder which complies with its previous remand orders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Although not pointed out by the Parties, in the July 2012 Board remand, the Board specifically directed that the examination should be by an appropriate physician.  This is to be adhered to on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine whether any lumbar spine disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify any and all lumbar spine disorders found, to include any arthritic conditions thereof.  

Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders found had onset during or were caused by the Veteran's active service. 

The examiner must specifically address lay evidence of record, particularly from the Veteran, with respect to the onset of, particularly any in-service complaints or treatment for that condition, and continuous presence of symptoms of his lumbar spine after separation from service.  

The examiner must also address any service treatment records, as well as the any post-service treatment records including a May 1974 lumbar spine x-ray and September 1974 lumbar spine examination.  Finally, the examiner should address the previous VA examinations and the findings and conclusions reached by those examiners, as well as any other evidence of record, as appropriate.

The opinion must be supported by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

